                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

ISAAC MONTANO,

                Plaintiff,

v.                                                              1:15-cv-00415 KG/LF

CORIZON, LLC; LISA STABER, M.D.; and,
CENTURION CORRECTIONAL HEALTHCARE
OF NEW MEXICO, LLC,

                Defendants.

            ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL

        THIS MATTER comes before the Court on plaintiff Isaac Montaño’s Motion for

Appointment of Counsel, filed on June 14, 2019. Doc. 154. Defendant Centurion filed its

response on June 25, 2019. Doc. 155. Mr. Montaño filed his reply on July 11, 2019. Doc. 158.

Having read the submissions of the parties and being fully advised, the Court finds that the

motion is not well taken and will DENY it.

        There is no right to appointment of counsel in a civil rights case. Instead, the decision

whether to request assistance of counsel rests in the sound discretion of the Court. Beaudry v.

Corrections Corp. of America, 331 F.3d 1164, 1169 (10th Cir.2003); MacCuish v. United States,

844 F.2d 733, 735 (10th Cir.1988). In determining whether to appoint counsel, the district court

should consider the merits of the litigant’s claims, the nature and complexity of the factual and

legal issues, and the litigant’s ability to investigate the facts and to present his claims. Hill v.

SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir.2004).

        Mr. Montaño has been representing himself since his attorneys withdrew on June 1, 2018.

Docs 98, 99. The Court has reviewed Mr. Montaño’s filings since that time in light of the
foregoing factors. Mr. Montaño appears to understand the issues in the case and to be

representing himself in an intelligent and capable manner. See Lucero v. Gunter, 52 F.3d 874,

878 (10th Cir. 1995). Accordingly, the Court will deny Mr. Montaño’s motion to appoint

counsel.

       IT IS THEREFORE ORDERED that plaintiff Isaac Montaño’s Motion for Appointment

of Counsel filed on June 14, 2019 (Doc. 154), is DENIED.




                                            Laura Fashing
                                            United States Magistrate Judge




                                               2
